Citation Nr: 1603883	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-27 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to May 1975, and additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in August 2012. A copy of the hearing transcript has been associated with the claims file. 

In a July 2014 decision, the Board denied the Veteran's claim for service connection for a low back disorder. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In a November 2015 Order, the Court granted a Joint Motion for Remand filed by the parties, which vacated the Board's July 2014 denial of the Veteran's claim and remanded the issue for further development. 

The Board acknowledges that the issue of entitlement to a higher initial rating for bilateral hearing loss has been perfected, but not yet certified to the Board. As such, the Board will not accept jurisdiction over it at this time.

The issue of whether new and material evidence to reopen service connection for gastroesophageal reflux disorder (GERD) has been raised by the record in a May 2014 statement submitted by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future review of this case should consider the electronic record (electronic claims file).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's low back disorder, to include any records related to a June 1995 workmen's compensation claim. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records.

2. Obtain from the Social Security Administration (SSA) a copy of any decision regarding the Veteran's claim for SSA benefits, as well as copies of all medical records underlying that determination.

3. After any further development deemed necessary, to potentially include the obtainment of an additional 
VA medical opinion regarding the etiology of the Veteran's claimed low back disorder, readjudicate the Veteran's claim. If the benefits on appeal remain denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).






